DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, page (pp. 1, lines 20 & 25) of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "most-likely" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "most-likely"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govari et al. (US 2021/0133516) .
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



1. A system (e.g., element 21), comprising: signal acquisition circuitry (e.g., element 36), which is configured to receive multiple intra-cardiac signals acquired by multiple electrodes (e.g., elements 27) of an intra-cardiac probe (e.g., via the disclosed catheter 23) in a heart of a patient; and a processing unit (e.g., element 42), which is configured to: acquire a group of the intra-cardiac signals; extract a respective most-likely annotation value from each of the intra-cardiac signals in the group, in accordance with a likelihood criterion; identify in the group an intra-cardiac signal whose most-likely annotation value is statistically deviant in the group by more than a predefined measure of deviation; extract, from the intra-cardiac signal having the statistically deviant most-likely annotation value, at least a second-most-likely annotation value in accordance with the likelihood criterion; and responsive to a statistical deviation of the second-most-likely annotation value, select a valid annotation value for the corresponding intra-cardiac signal {e.g., [0006]-[0011], [0044]-[0044] & (Figs 1, 3A)}.

2. The system according to claim 1, wherein the processing unit is configured to define the measure of the deviation in terms of a standard score of the annotation values [e.g., 0035].

3. The system according to claim 1, wherein the processing unit is configured to calculate deviations of the annotation values over intra-cardiac signals acquired by a selected subset of spatially related electrodes located no more than a predefined distance from one another in the heart (e.g., [0054]-[0055]).

4. The system according to claim 1 wherein the processing unit is further configured to identify, for at least the statistically deviant most-likely annotation value, a group of alternative annotation values with 

5. The system according to claim 1, wherein the annotation values comprise Local Activation Times (LATs) (e.g., [0030] & [0034]-[0038]).

6. The system according to claim 1, wherein the processing unit is configured to extract the most-likely annotation value in a given intra-cardiac signal by finding an extremum of the given intra-cardiac signal in a cardiac cycle, and to extract the second-most-likely annotation value by finding a second-highest local extremum of the intra-cardiac signal (e.g., via the disclosed diagram 200 that illustrates acquisition of signals at multiple cardiac cycles [0055]-[0058] & (Fig 2)}.

7. The system according to claim 1, wherein the processing unit is configured to extract the most-likely annotation value in a given intra-cardiac signal by finding an extremum derivative of the given intra-cardiac signal in a cardiac cycle, and to extract the second-most-likely annotation value by finding a second-highest local extremum of the derivative (e.g., via the disclosed diagram 200 that illustrates acquisition of signals at multiple cardiac cycles [0055]-[0058] & (Fig 2)}.

8. A method, comprising: receiving multiple intra-cardiac signals acquired by multiple electrodes of an intra-cardiac probe in a heart of a patient; selecting a group of the intra-cardiac signals; extracting a respective most-likely annotation value from each of the intra-cardiac signals in the group, in accordance with a likelihood criterion; identifying in the group an intra-cardiac signal whose most-likely annotation value is statistically deviant in the group by more than a predefined measure of deviation; extracting, from the intra-cardiac signal having the statistically deviant most-likely annotation value, at 


9. The method according to claim 8, and comprising defining the measure of the deviation in terms of a standard score of the annotation values [e.g., 0035].

10. The method according to claim 8, wherein identifying the statistically deviant most-likely annotation value comprises calculating deviations of the annotation values over intra-cardiac signals acquired by a selected subset of spatially related electrodes located no more than a predefined distance from one another in the heart (e.g., [0054]-[0055]).

11. The method according to claim 8, wherein extracting at least the second-most-likely annotation value and selecting the valid annotation value comprise identifying, for at least the statistically deviant most-likely annotation value, a group of alternative annotation values with decreasing likelihood ranks and selecting the valid annotation value responsive to the statistical deviation and the likelihood ranks of the alternative annotation values (e.g., [0107]-[0108]).

12. The method according to claim 8, wherein the annotation values comprise Local Activation Times (LATs).



14. The method according to claim 8, wherein extracting the most-likely annotation value in a given intra-cardiac Signal comprises finding an extremum derivative of the given intra-cardiac signal in a cardiac cycle, and wherein extracting the second-most-likely annotation value comprises finding a second-highest local extremum of the derivative.

15. A method to obtain a valid a local activation time of intra-cardiac electrocardiogram Signals, the method comprising the steps of: acquiring a group of digitized signals representing intra-cardiac electrocardiogram (ECG) signals; extracting a first best estimate of a valid local activation time from the group of ECG signals; calculating statistical characteristics for the group 25 of ECG signals; calculating a standard score for each signal in the group of ECG signals based on the group statistical characteristics; comparing the standard score of each signal with 30 preset limits; and replacing the first best estimate of a valid local activation time with a local activation time of the signal having a standard score within the preset limits (e.g., [0030] & [0034]-[0038]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of copending Application No. 16/674921 (reference application). each claim set is directed towards a system and method comprising a signal acquisition circuitry configured to receive intra-cardiac signals by multiple electrodes and a processor configured to extract annotation values and identifying in the group of signals and annotation value that is statistically deviate by more than a predefined measure of deviation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792